Case 19-00200-mdc         Doc 16     Filed 07/02/21 Entered 07/06/21 08:21:25             Desc Main
                                     Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

In re:                                                 :      Chapter 7
James Fitzgerald Bowyer,                               :      Bankruptcy No. 19-13113-MDC
                       Debtor.                         :

The Kim Law Firm LLC and Richard Kim,                  :
                       Plaintiffs,                     :
         v.                                            :      Adversary No. 19-00200-MDC
James Fitzgerald Bowyer,                               :
                       Defendant.                      :



                                           ORDER

         AND NOW, it appears that the Plaintiff commenced an adversary proceeding on October

11, 2019.

         AND, a summons was issued directing that any answer or responsive pleading be filed on

or before November 14, 2019.

         AND, if proper service has been made and there has been no answer or responsive pleading

filed.

         It is hereby ORDERED that:

         1.     The Plaintiff shall take appropriate action to prosecute this proceeding (e.g., a

Motion under Fed. R. Bankr. P. 7055) on or before July 19, 2021.

         2.     Upon failure to prosecute this proceeding, this adversary proceeding may be

dismissed for lack of prosecution without further notice or opportunity for a hearing.


Dated: July 2, 2021
                                                       MAGDELINE D. COLEMAN
                                                       CHIEF U.S. BANKRUPTCY JUDGE
Case 19-00200-mdc      Doc 16    Filed 07/02/21 Entered 07/06/21 08:21:25   Desc Main
                                 Document     Page 2 of 2



Ryan N. Boland, Esquire
Offit Kurman, P.A.
Ten Penn Center
1801 Market Street, Suite 2300
Philadelphia, PA 19103




                                            2
